DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 20 objected to because of the following informalities: there appears to be one or more words missing from the line “coupling a field effect transistor to the second capacitor to the DC to AC inverter circuitry.” Compare to the equivalent limitation in claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 14, 17, 18, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggers (US 6,277,083).
Regarding claim 13, 14, 17, 18, 22 and 23, Eggers discloses Eggers discloses an electrosurgical generator (e.g. fig. 1) which produces a waveform comprising a first continuous sinusoidal signal at one voltage combined with a second sinusoidal signal with bursts at a higher voltage (fig. 1C), where the generator delivers the waveform to an electrosurgical probe via a cable (fig. 1). It is noted that the claim language “first/second… signal portions” is extremely broad and does not require that two distinct outputs are generated prior to being merged into a single output.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers (US 6,277,083) in view of Dabney (US 6,620,157)
 Regarding claims 1, 5 and 21, Eggers discloses an electrosurgical system which produces a waveform comprising two parts, a first continuous sinusoidal signal at one voltage and a second sinusoidal signal with bursts at a higher voltage (fig. 1C), and delivers the waveform to an electrosurgical probe via cable (fig. 1). Whatever circuitry produces this waveform can be considered an electrosurgical generator (e.g. 34 in fig. 1). This embodiment of Eggers is not concerned with how the waveform is generated and so does not disclose the first and second signals are generated by first and second 
Regarding claims 2-4 and 8-12, these claims recite the elementary circuit components that comprise one or more of the “generator circuitry.” Specifically, the claims recite transformers, “power sources,” “filter circuitry,” capacitors, a field effect transistor and an inverter. It is noted that the language of “coupled to” is almost meaningless as all electrical parts of a complete circuit in a generator are electrically coupled to each other. These elements are ubiquitous in the art (at least as shown by the references cited in the previous Action) and well within the level of ordinary skill in the art to use in a predictable manner, and Applicant has not disclosed that using these 
 Regarding claims 6 and 7, Eggers does not specifically disclose the peak voltages are between 0-400 for the first signal and 0-500 for the second signal. However, Eggers does generally disclose a range of about 1000 V peak-to-peak for the larger peak (col. 12 lines 6-21). Further, Applicant has not disclosed that this significant range produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to select any voltage for the output of Eggers-Dabney, including peaks less than 400 and 500 volts, which would produce the predictable result of treating tissue in a desired manner.
Regarding claims 13, 14, 17, 18, 22 and 23 as noted above, the claim language is exceedingly broad, any signal comprising variously combined “portions.” However, in the interest of compact prosecution, the claims will here be interpreted to require limitations commensurate with that of claims 1, 5 and 21. Using that interpretation the claims are unpatentable for the reasons discussed above with respect to claims 1, 5 and 21.  

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers and Dabney, further in view of Bowers (US 4,438,766).
Regarding claims 15 and 19, these claims recite a slightly more specific limitation than some of the other claims, requiring a filter between the sources, including transformers, and the output. However, using filters between transformers and outputs is extremely common in the art. Bowers, for example, discloses a generator (fig. 1) which uses filters (180, 185) between transformers (170, 175) and outputs (192 or 195). Applicant has not disclosed that using filters between transformers and the output produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Eggers-Dabney to include filters located between transformers, as taught by Bowers, which would produce the predictable result of an electrosurgical generator that functions in a desired manner.

 Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: As shown in this Action the prior art is aware of the claimed waveform shape. However, there are innumerable combinations/configurations of many different circuit components that could be used to produce the shape. The prior art does not disclose the particular parts in the particular relationships claimed in claims 16 and 20 and it is the examiner’s opinion that those claims recite a level of detail that goes beyond what a person of ordinary skill would be motivated to do in the pursuit of the claimed waveform shape. Specifically, these claims recite a particular relationship between the elements that is not found in the art. For example, various elements “coupled between” other .

 Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the teaching that using a single generator or the output from two generators to produce a waveform having desired characteristics, see paragraph [0006] of US 2004/0260279 to Goble. Regarding another reference which shows a sinusoidal waveform having two parts, each with a different voltage, see figure 4 of US 2007/0066971) to Podhajsky. Regarding another reference that shows using a filter between a transformer and an output, see figure 1 of US 4,727,874 to Bowers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794